DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claims  18-25 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. 6,893,460 in view of Cao et al. 2007/0208550.  Noting figures 1, 3, 9, etc. Spencer et al. discloses the invention as claimed comprising:
	
    PNG
    media_image1.png
    796
    718
    media_image1.png
    Greyscale





An assembly comprising: a delivery catheter comprising a balloon (48) ; and an implantable prosthetic heart valve (20) that is radially collapsible to a collapsed configuration and radially expandable to an expanded configuration  (3: 58-65), the prosthetic heart valve comprising:
a radially collapsible and expandable annular frame (22), the frame having three commissure attachment posts (23) and at least three rows of circumferential struts including a first row of circumferential struts defining an inflow end of the frame, a second row of circumferential struts downstream of the first row, and a third row of circumferential struts spaced downstream of the second row and defining an outflow end of the frame (see figures and mark-up which indicate the rows of zig-zag struts), each row of circumferential struts comprising angled struts arranged in a zig-zag pattern, wherein the second and third row of struts define a row of cells defining openings in the frame along an outflow portion of the frame;
a leaflet structure comprising three leaflets (88; figures 7a-7b) forming three commissures of the leaflet structure, each commissure being connected to one of the commissure attachment posts only at locations along the commissure attachment posts (90; 128) between the outflow end of the frame and an upstream end of the row of cells; 
an annular outer skirt extending around an outer surface of the frame (21);
and wherein the collapsed prosthetic heart valve can be mounted around the balloon (see supra and fig. 3) and radially expanded to the expanded configuration with the balloon inside a patient’s body;

wherein each commissure attachment post is connected to adjacent ends of two struts of the second row of struts at a junction and extends from the junction toward the outflow end of the frame.

However Spencer et al. does not specifically state “ wherein the commissure attachment posts have cantilevered ends adjacent the outflow end of the frame”.  It is noted the current application give no special definition for the term “cantilevered ends” thus it will be given its broadest interpretation as a beam that is fixed at one end.  Nevertheless Cao illustrates commissural post as seen in the mark-up below that are fixed at one end and extend to the outflow region.


    PNG
    media_image2.png
    315
    324
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “cantilevered ends the outflow end of the frame of Spencer in order to further support the leaflets held within the frame of the heart valve.

Regarding claim 19-25, Spencer et al. does not specifically state “…each commissure is connected to one of the commissure attachment posts with sutures…”.  Noting figure 1c below Cao et al. teaches that sutures may be utilized to connect commissures to a commissure post.  


    PNG
    media_image3.png
    271
    212
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer et al. and utilize sutures to connect commissures to the attachment post as an optional variation of adhering the two parts together (noting that applicants’ specification [0060] states any suitable technique may be utilized).

Regarding claim 21, (noting fig. 1c) Cao et al. disclose four rows of struts and each commissure being connected to one of the commissure attachment posts only at

locations along the commissure attachment posts between a first plane that is perpendicular to a longitudinal axis of the frame and intersects crowns of the third row of struts and a second plane that is perpendicular to the longitudinal axis and intersects crowns of the fourth row of struts; and an annular outer skirt extending around an outer surface of the frame;

    PNG
    media_image4.png
    244
    309
    media_image4.png
    Greyscale


It is noted by the examiner that although applicant specification mentions this feature briefly in abstract of the disclosure, no further details are provided for this claim limitation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spencer et a. to modify and provide a fourth row that is perpendicular to the longitudinal axis and intersects crowns of the fourth row of struts because Spencer et al. already provides a third row that is perpendicular to the longitudinal axis and intersects the crowns (see fig. 1 of Spencer) and by adding an additional row of struts would aid in supporting the surrounding valve tissue surface area.


Allowable Subject Matter

Claims 1-15, 17 are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        September 2, 2022